DETAILED ACTION
	This non-final office action is in response to the election of claims filed on 11/5/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II, claims 5-9 and 17-20 in the reply filed on 11/5/21 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-9 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,528,8981. 
Current Application
US Patent no. 10,528,898
Claim 5:  A display device in a production management system for managing a production state of a manufacturing line, the display device comprising: a time display area for displaying a time at which a detection signal is first output by a detector after an activation of the manufacturing line; and one of: a main display area for indicating at least either one of a production efficiency for the manufacturing line, and a number of times of occurrence of an operation delay for each unit of production equipment arranged in the manufacturing line, a detailed display area for indicating detection pulse intervals representing reception time intervals of detection pulse signals, in a reception order of the detection pulse signals output from an operating state acquisition apparatus, as detailed information of the operation delay, or a detection pulse interval display area for indicating an input time of the detection pulse signals and the detection pulse intervals.

Claim 9:  The display device according to claim 5, wherein the production management system comprises: a production management apparatus configured to generate information on a production state of the manufacturing line in accordance with a pulse interval of a detection pulse signal received from the detector that is retrofitted to be mounted on a production equipment disposed on the manufacturing line, or retrofitted to be disposed in a vicinity of the production equipment, and the display device is configured to receive data on the production state from the production management apparatus and to configured to display information, based on the data received, in one or more of the time display area, the main display area, the detailed display area, and the detection pulse interval display area.

Claim 2:  The production management system according to claim 1, wherein the production management apparatus further comprises a display device configured to display the generated information on production state.


Claims 1 and 2 of US Patent no. 10,528,898 disclose a production management system which detects operation information by analyzing pulse intervals and displaying the information.  Claims 1 and 2 of US Patent no. 10,528,898 do not disclose the specific types of information that are displayed.  However, it would have been obvious, as a design choice, to one of ordinary skill in the art skill in the art to display any types of related production operation information such as time, occurrences of operation delay, pulse intervals, and the like.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sciamanna, US Patent Application Publication no. 2003/0204371, in view of Forjahn, US Patent no. 6,374,1602.
Regarding claims 5-9, Sciamanna discloses a production management system for managing a production state of a manufacturing line, the production management system comprising:
a production management apparatus configured to generate information on a production state of the manufacturing line in accordance a detector that is retrofitted to be mounted on a production equipment disposed on the manufacturing line, or retrofitted to be disposed in a vicinity of the production equipment [a primary computer receives and analyzes data from non-invasive sensors that sense process and equipment related data, paragraphs 0047, 0050-0051, 0061-0063 and 0066], and 
a display device is configured to receive data on the production state from the production management apparatus and to configured to display information based on the data received [paragraphs 0063 and 0082].
Sciamanna, as described above, discloses a plurality of sensors for monitoring operational parameters of production equipment.  Sciamanna does not specifically disclose the detection signal is a pulse signal corresponding to a processing action, and the generator generates the information on production state by use of a pulse interval of the pulse signal.  Like Sciamanna, Forjahn discloses monitoring operational parameters of production equipment.  Specifically, Forjahn discloses outputting pulses and using pulse intervals to determine operational parameters of the production equipment [a 
Sciamanna and Forjahn, as described above, disclose a production management system that analyzes detected pulse interval signals and displays production operation information related to the analyzed detected pulse interval signals.  Sciamanna and Forjahn do not disclose the specific information that is displayed.  However, the exact information that is displayed and how it is formatted amounts to a design choice that depends on the needs of particular systems.  Accordingly, it would have been obvious to one of ordinary skill in the art to present production operation data, such as a monitoring start times, production efficiency, equipment operation delay, detected pulse intervals, and detected pulse interval times on the display in the Sciamanna and Forjahn production management system.

Allowable Subject Matter
Examiner notes that claims 17-20 would be allowable upon resolution of the non-statutory double patenting rejections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 17-20, the prior art of record does not teach or suggest a detector retrofitted to be mounted on or near production equipment of a manufacturing line, wherein production efficiency is determined based, at least in part, on the detection signal output by the detector, and a number of times of occurrence of an operation delay is determined based, at least in part, on a comparison of a pulse interval of the detection signal output by the detector with a first predetermined pulse interval and a second predetermined pulse interval, the first predetermined pulse interval indicating that the manufacturing line is in a stop state, and the second predetermined pulse interval indicating that the manufacturing line is in a delay state, and a determination, based on the comparison of the pulse interval of the detection signal with the first predetermined pulse interval and the second predetermined pulse interval, that the manufacturing line is in the delay state when the pulse interval is shorter than the first predetermined pulse interval and longer than the second predetermined pulse interval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Havekost et al., US Patent no. 7,023,440 discloses displaying event intervals and corresponding times for a monitored processing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 4, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent no. 10,528,898 was cited in the 3/5/21 IDS.
        2 Sciamanna and Forjahn were cited in the 11/26/19 IDS.